Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/3/2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Baek (US 9368589 B2) in view of Kim (US 20160322365 A1, from IDS), as evidenced by Lee (US 10522642 B2).
Regarding claim 1, Baek discloses a memory device (Fig. 5), comprising: a buried word line (242a_1) disposed in a substrate (3, 13); a connecting structure (242a_2) disposed on the buried word line; an air gap (248) disposed on the buried word line and adjacent to the connecting structure; and a first dielectric layer (262) disposed on the connecting structure and the air gap, wherein the buried word line, the connecting structure, and the first dielectric layer are disposed in a first direction, which is substantially perpendicular to a top surface of the substrate; wherein the first dielectric layer covers a top surface of the connecting structure, a first portion of the air gap contacts another portion of the sidewall of the connecting structure and a portion of a top surface of the buried word line.
Illustrated below is a marked and annotated figure of Fig. 5 of Baek.

    PNG
    media_image1.png
    551
    512
    media_image1.png
    Greyscale

Baek fails to teach the first dielectric layer covers a portion of a sidewall of the connecting structure.  However, Baek clearly discloses the first dielectric layer functions as a capping layer (Col. 11, lines 8-17).
Kim teaches a memory device in the same field of endeavor (Fig. 10C) wherein a first dielectric layer (21) covers a portion of a sidewall of a conductive structure (20) (corresponding to the connecting structure of Baek) and a top surface of the conductive structure.  Kim further discloses the first dielectric layer functions as a capping layer (“capped”, [0133]).
Both Baek and Kim teach first dielectric layers covering conductive structures, however with different sidewall configurations.  Both first dielectric layers operate normally and function the same as capping layers, therefore the configuration of the sidewalls of the first dielectric layer does not affect the function of the capping layer.  Lee provides evidence that it is well known to provide a capping layer covering a portion of a sidewall of conductive structures and a top surface of the conductive structures, thus providing the claimed first dielectric layer (“cap structure” Col. 7, line 57-Col. 8, line 27).  Lee further teaches capping layer sidewall configuration is a deliberate feature of the capping layer with the desired result of producing an air gap (“tuned”, “fill behavior” Col. 7, line 57-Col. 8, line 27).  One of ordinary skill in the art at the time of filling would have recognized that configuring the first dielectric layer to cover a portion of a sidewall of the connecting structure and a top surface of the connecting structure; would have yielded predictable results. The claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situation. KSR Int'l Co. v. Teleflex Inc. 550 U.S. __, 82USPQ2d 1385 (Supreme Court 2007) (KSR).
Illustrated below is a marked and annotated figures of Figs. 10C of Kim.

    PNG
    media_image2.png
    525
    545
    media_image2.png
    Greyscale

Baek in view of Kim as applied above fails to teach a second portion of the air gap contacts a portion of a sidewall of the buried word line.  However, Baek teaches an alternate embodiment (Fig. 4A), wherein a portion of the air gap (148) contacts a portion of a sidewall of the buried word line (42) and the substrate (3).  Further, Baek teaches the air gap may be formed by selectively etching away a liner (26a, similarly illustrated in Fig. 5 as 226a).  Elaborate detail of the formation of Baek’s previously cited air gap is illustrated in Fig. 9E (40r) and Column 15, Lines 39-46 (“partially etched”).  Providing the air gap illustrated in Fig. 4A by partially etching the liner of Fig. 5 (226a) would arrive at the claimed second portion of the air gap.  Baek provides a clear teaching to motivate one to modify the air gap of Baek, Fig. 5 in that doing so may suppress a gate induced leakage current (Column 9, Lines 41-47).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the air gap of Baek by incorporating the teachings of Baek’s alternate embodiment to include a portion of the air gap contacting a portion of a sidewall of the buried word line (i.e. a second portion) because it may suppress gate induced leakage current.
Illustrated below is a marked and annotated figure of Fig. 4A of Baek.

    PNG
    media_image3.png
    532
    483
    media_image3.png
    Greyscale

Regarding claim 2, Baek in view of Kim discloses a memory device (Baek, Fig. 5), wherein the connecting structure comprises a conductive material (“electrode” Column 11, Line 30).
Regarding claim 3, Baek in view of Kim discloses a memory device (Baek, Fig. 5), wherein a bottom surface of the connecting structure is smaller than the top surface of the buried word line (Column 11, Lines 32-34).
Regarding claim 4, Baek in view of Kim discloses a memory device (Baek, Fig. 5), wherein the first portion of the air gap is on both sides of the connecting structure.
Regarding claim 5, Baek in view of Kim discloses a memory device (Baek, Fig. 5), wherein the second portion of the air gap is between the sidewall of the buried word line and the substrate (as applied in claim 1).
Regarding claim 6, Baek in view of Kim discloses a memory device (Baek, Fig. 5), wherein a width of the first dielectric layer is greater than a width of the buried word line.
Regarding claim 7, Baek in view of Kim discloses a memory device (Baek, Fig. 5), wherein the connecting structure (242a_2) is in direct contact with the buried word line (242a_1) and the first dielectric layer (262).
Regarding claim 8, Baek in view of Kim discloses a memory device (Baek, Fig. 5), wherein the buried word line, the connecting structure and the air gap are disposed in a trench (18), and wherein the memory device further comprises a second dielectric layer (21) disposed on a sidewall of the trench.
Regarding claim 9, Baek in view of Kim discloses a memory device (Baek, Fig. 5), further comprising a liner (226a) disposed between the second dielectric layer and the buried word line.
Regarding claim 10, Baek in view of Kim discloses a memory device (Baek, Fig. 5), wherein the liner and the first dielectric layer are separated by the air gap.
Regarding independent claim 11, Baek discloses a method of forming memory devices (Fig. 5), comprising: forming a buried word line (242a_1) in a substrate (3); forming a connecting structure (242a_2) on a portion of the buried word line; and forming a first dielectric layer (262) on the connecting structure and covering a top surface of the connecting structure, so that an air gap (248) is formed between the first dielectric layer and the buried word line, wherein a first portion of the air gap contacts another portion of the sidewall of the connecting structure and a portion of a top surface of the buried word line.
Baek fails to teach a method comprising: forming a sacrificial structure on the buried word line, wherein the sacrificial structure covers both sides of the buried word line and exposes a portion of the buried word line; removing the sacrificial structure after forming the connecting structure.  However, Baek does teach the connecting structure is a second part of a conductor (Column 11, Lines 30-34; “electrode”).  Elaborate detail of the formation of Baek’s previously cited connecting structure is illustrated in Fig. 10A (portion of 238 between 240r) and Column 16, Lines 43-52 (“isotropic etching”).
Kim teaches a known technique of forming a comparable conductor (Fig. 10C), the technique comprising: forming a sacrificial structure (19) (see Fig. 10A) in a trench and removing the sacrificial structure after forming a conductor (20) (see Fig. 10B).  Kim further teaches the sacrificial structure is formed to expose surfaces below the sacrificial structure ([0130] “may be exposed”).  The known technique of Kim is applicable to the connecting structure of Baek because both techniques result in the formation of a conductor in a trench, with an air gap on the sidewalls of the conductor.  One of ordinary skill in the art would have recognized that applying the known technique for forming a conductor as taught by Kim would have yielded predictable results because the technique results in the formation of a comparable conductor.
Substituting Kim’s known technique of forming a conductor in place of Baek’s method of forming the connecting structure would arrive at the claimed invention of forming a sacrificial structure on the buried word line, wherein the sacrificial structure covers both sides of the buried word line and exposes a portion of the buried word line; forming a connecting structure on the portion of the buried word line; removing the sacrificial structure after forming the connecting structure.  Therefore, the claim would have been obvious because these particular known techniques were recognized as part of the ordinary capabilities of one skilled in the art. KSR Int'l Co. v. Teleflex Inc. 550 U.S. __, 82USPQ2d 1385 (Supreme Court 2007) (KSR).
Baek in view of Kim as applied above fails to teach a method comprising: covering a portion of a sidewall of the connecting structure.  However, Baek clearly discloses the first dielectric layer functions as a capping layer (Col. 11, lines 8-17).
Kim further teaches a method of forming a memory device in the same field of endeavor (Fig. 10C), the method comprising: covering a portion of a sidewall of a conductive structure (20) (corresponding to the connecting structure of Baek) and a top surface of the connecting structure.  Kim further discloses the first dielectric layer functions as a capping layer (“capped”, [0133]).
Both Baek and Kim teach methods comprising forming first dielectric layers covering conductive structures, however with different sidewall configurations.  Both methods provide first dielectric layers that operate normally and function the same as capping layers, therefore the configuration of the sidewalls of the first dielectric layer does not affect the function of the capping layer.  Lee provides evidence that it is well known to form a capping layer covering a portion of a sidewall of conductive structures and a top surface of the conductive structures, thus providing the claimed first dielectric layer (“cap structure” Col. 7, line 57-Col. 8, line 27).  Lee further teaches capping layer sidewall configuration is a deliberate feature of the capping layer with the desired result of producing an air gap (“tuned”, “fill behavior” Col. 7, line 57-Col. 8, line 27).  One of ordinary skill in the art at the time of filling would have recognized that forming the first dielectric layer to cover a portion of a sidewall of the connecting structure and a top surface of the connecting structure; would have yielded predictable results. The claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in another situation. KSR Int'l Co. v. Teleflex Inc. 550 U.S. __, 82USPQ2d 1385 (Supreme Court 2007) (KSR).
Baek in view of Kim as applied above fails to teach a method forming a second portion of the air gap contacting a portion of a sidewall of the buried word line.  However, Baek teaches an alternate embodiment (Fig. 4A), wherein a portion of the air gap (148) is formed to contact a portion of a sidewall of the buried word line (42) and the substrate (3).  Further, Baek teaches the air gap may be formed by selectively etching away a liner (26a, similarly illustrated in Fig. 5 as 226a).  Elaborate detail of the formation of Baek’s previously cited air gap is illustrated in Fig. 9E (40r) and Column 15, Lines 39-46 (“partially etched”).  Providing the air gap illustrated in Fig. 4A by partially etching the liner of Fig. 5 (226a) would arrive at the claimed method forming a second portion of the air gap.  Baek provides a clear teaching to motivate one to modify the method of forming the air gap of Baek, Fig. 5 in that doing so may suppress a gate induced leakage current (Column 9, Lines 41-47).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Baek by incorporating the teachings of Baek’s alternate embodiment to include forming a portion of the air gap contacting a portion of a sidewall of the buried word line (i.e. a second portion) because it may suppress gate induced leakage current.
Regarding claim 14, Baek in view of Kim discloses a method (Baek, Fig. 5), wherein the first portion of air gap is adjacent to both sides of the connecting structure.
Regarding claim 15, Baek in view of Kim discloses a method (Baek, Fig. 5), wherein the first dielectric layer covers a top portion of the connecting structure.
Regarding claim 16, Baek in view of Kim discloses a method (Kim, Fig. 10C), wherein the sacrificial structure comprises a dielectric material ([0129]).
Regarding claim 17, Baek in view of Kim discloses a method (Baek, Fig. 5), further comprising: forming a trench (18) in the substrate before forming the buried word line; forming the buried word line in a lower portion of the trench; and conformally forming the sacrificial structure (Kim, Fig. 10C)  on an upper portion of the trench to cover both sides of the trench.
Regarding claim 18, Baek in view of Kim discloses a method (Baek, Fig. 5), further comprising conformally forming a liner (226a) in the trench before forming the buried word line, wherein a top surface of the liner is lower than the top surface of the buried word line (as applied in claim 11).
Regarding claim 19, Baek in view of Kim discloses a method (Baek, Fig. 5), further comprising forming a second dielectric layer (21) in the trench before forming the liner, wherein a top surface of the second dielectric layer is higher than the top surface of the connecting structure.
Regarding claim 20, Baek in view of Kim discloses a method (Baek, Fig. 5), wherein forming the second dielectric layer comprises oxidizing a portion of the substrate (Column 7, Lines 61-65).
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Baek in view of Kim as applied to claim 11 above, and further in view of Chadrashekar (US 8119527 B1).
Regarding claim 12, Baek in view of Kim as applied to claim 11 discloses a method (Kim; Fig. 10C, similarly illustrated in Figs. 4F-4G), wherein forming the connecting structure (20) comprises: conformally forming a first material layer (Fig. 4F; 20A) on the sacrificial structure (19) to cover the portion of the buried word line; and removing upper portions of the first material layer to form the connecting structure (Fig. 4G; 20).  
Baek in view of Kim as applied to claim 11 fails to teach a method wherein forming the connecting structure comprises: etching a protrusion of the first material layer; forming a second material layer on the etched first material layer to cover the portion of the buried word line; and removing upper portions of the second material layer to form the connecting structure.
Chadrashekar teaches a method of forming a similar connecting structure (Background; “contacts between a first metal layer and the devices on the silicon substrate”) (Fig. 3), wherein forming the connecting structure comprises: etching a protrusion (345) of the first material layer (343); forming a second material layer (363) on the etched first material layer (353).  Performing the method of forming the connecting structure of Chadrashekar (Fig. 3; 363) in place of the method of forming the connecting structure of Kim (Fig. 4F; 20A) would arrive at the claimed connecting structure.  Chadrashekar provides a clear teaching to motivate one to modify the connecting structure of Kim, Fig. 4F in that doing so would have improved step coverage and reduced seam sizes (Abstract).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the connecting structure of Kim by incorporating the teachings of Chadrashekar, by forming the connecting structure of Chadrashekar in place of the connecting structure of Kim because it would have improved step coverage and reduced seam sizes.
Illustrated below is a marked and annotated figure of Fig. 3 of Chadrashekar.

    PNG
    media_image4.png
    693
    515
    media_image4.png
    Greyscale

Regarding claim 13, Baek in view of Kim and further in view of Chadrashekar as applied to claim 12 discloses a method (Chadrashekar; Fig. 3), wherein the first material layer (343) and the second material layer (363) comprise the same conductive material (Background; “tungsten-containing materials”).
Response to Arguments
Applicant's arguments filed 8/3/2022 have been fully considered but they are not persuasive.
Applicant argues:
Applicant argues that the combined teachings of Baek, Kim, and Lee does not teach, suggest, or render obvious at least, for example, the features of “a first portion of the air gap contacts another portion of the sidewall of the connecting structure and a portion of a top surface of the buried word line, and a second portion of the air gap contacts a portion of a sidewall of the buried word line”. Applicant makes substantially similar arguments for similar limitations in amended claim 11.
Examiner’s reply:
The examiner disagrees and notes that the new grounds of rejection has been raised in the instant Office Action as necessitated by claim amendment.  Baek is relied upon to teach a buried wordline and substrate, and sidewalls thereof, and an air gap.  The examiner notes an alternate embodiment disclosed by Baek (Fig. 4A) relied upon in the previous Office action as applied to claims 5 and 18.  The examiner finds this alternate embodiment suggesting a feature substantially similar to the claimed second portion of the air gap (a selectively etched-away liner between sidewalls of a buried wordline and a substrate).  The examiner finds the reasoning applied to claim 5 or 18 of the previous Office action consistent with reasoning applied to the rejection of claim 1 or 11 in the instant Office action.  See claim 1 or 11 rejection for further details.  Further, in the remarks filed 8/3/2022, applicant provides reasoning for the inclusion of the second portion (“GIDL” page 9) consistent with the motivation cited by the examiner in the previous Office action with respect to claim 5 or 18 (Baek, “gate induced leakage current”, Col. 9, lines 41-47).  Thus, the examiner finds the combination of Baek’s embodiments reasonably suggesting the claimed second portion.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H ANDERSON whose telephone number is (571)272-2534. The examiner can normally be reached Monday-Friday, 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM H ANDERSON/            Examiner, Art Unit 2817 

/BRADLEY SMITH/            Primary Examiner, Art Unit 2817